DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions.
2.	This application is a continuation of Application No. 15/463870, now US 10791844.  
3.	Claims 1-16 are pending in the application.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/7/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is understood that not all copies of the foreign references cited by applicant on the IDS are being provided because a copy of at least one of the foreign references was provided and cited with an IDS submitted with one of the parent applications.  
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. U.S. Patent No. 10791844 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-7 of US 10791844 B2B2.  Thus, claims 1-7 of US 10791844 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 10791844 B2, claims 1-16 of the present application are not patentably distinct from claims 1-7 of US 10791844 B2, regardless of any additional subject matter presented in claims 1-7 of US 10791844 B2.
7.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims claims 1-24 of U.S. U.S. Patent No. 9,630,687 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are generic to all that is recited in claims 1-24 of US 9,630,687 B2.  Thus, claims 1-24 of US 9,630,687 B2 fully encompass the subject matter of claims 1-20 of the present application.  Since claims 1-20 are fully encompassed and/or anticipated by the claims of US 9,630,687 B2, claims 1-20 of the present application are not patentably distinct from claims 1-24 of US 9,630,687 B2, regardless of any additional subject matter presented in claims 1-24 of US 9,630,687 B2.
8.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. .  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-11 of US 8657640 B2.  Thus, claims 1-11 of US 8657640 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 8657640 B2, claims 1-16 of the present application are not patentably distinct from claims 1-11 of US 8657640 B2, regardless of any additional subject matter presented in claims 1-11 of US 8657640 B2.
9.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8066540 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-24 of US 8066540 B2.  Thus, claims 1-24 of US 8066540 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by claims 1-24 of US 8066540 B2, claims 1-16 of the present application are not patentably distinct from claims 1-24 of US 8066540 B2, regardless of any additional subject matter presented in claims 1-24 of US 8066540 B2.
10.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7727038 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-36 of US 7727038 B2.  Thus, claims 1-36 of US 7727038 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 7727038 B2, claims 1-16 of the present application are not patentably distinct from claims 1-36 of US 7727038 B2, regardless of any additional subject matter presented in claims 1-36 of US 7727038 B2.
s 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 6971936 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-53 of US 6971936 B2.  Thus, claims 1-53 of US 6971936 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by claims 1-53 of US 6971936 B2, claims 1-16 of the present application are not patentably distinct from claims 1-53 of US 6971936 B2, regardless of any additional subject matter presented in claims 1-53 of US 6971936 B2.
Allowable Subject Matter
12.	If not for the Double Patenting Rejections, claims 1-16 would be allowed.
Conclusion
13.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art cited herewith disclose inflatable flotation devices of similar design to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/01/2021